DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. in US 2022/0075304.
(claim 1)	An image forming apparatus (100) comprising: an image carrier (65); an exposure device (61) which draws an electrostatic latent image on the image carrier; a developer (64) which uses a developing roller (641) facing the image carrier to supply a developing agent to the electrostatic latent image formed on the image carrier and to develop a toner image; a developing current detector (122) which detects a developing current flowing between the image carrier and the developing roller during developing by the developer; and a controller (10) which controls the above, 
wherein, the controller performs forced toner discharge control (S319) in which a predetermined toner image is developed on the image carrier by the developer and the toner is forcibly discharged from the developer, and the controller controls a toner discharge amount in the forced toner discharge control based on a current value detected (S303) by the developing current detector (FIGs.6-8).

(claim 2)	The image forming apparatus according to claim 1, wherein, the controller controls the toner discharge amount in the forced toner discharge control based on the current value determined in advance (FIG.6:S307, FIG.5)

(claim 3)	The image forming apparatus according to claim 1, wherein, the controller controls the toner discharge amount in the forced toner discharge control based on an amount of change in the current value (FIG.8).

(claim 6)	The image forming apparatus according to claim 1, further comprising a toner replenisher (5) which replenishes toner in the developer, wherein, the controller controls the toner replenisher to replenish in the developer a toner amount of the toner discharged in the forced toner discharge control [0020, 0112].

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The identified prior art does not teach or suggest wherein, the controller controls the toner discharge amount in the forced toner discharge control based on a frequency of a pulse exceeding a threshold set in advance in the current value, or based on a size of a ripple set in advance in the current value in combination with all other features recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852